DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant's election with traverse of Group I (claims 30-41) in the reply filed on 10/31/2020 is acknowledged.  The traversal is on the ground(s) that if the claims of Group I should be found allowable, then those of Group II be considered for rejoinder.  This is not found persuasive because a reasoning for traversal must be provided by Applicant.
The requirement is still deemed proper and is therefore made FINAL.
2)	Claims 42-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/31/2022
Drawings
3)	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “optical path does not intersect a central longitudinal axis of the cavity of the cap device” of claim 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
4)	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 142d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
5)	Claims 31, 36 and 38 are objected to because of the following informalities:  
Claim 31, line 3, “cavity,” should read “cavity;” for grammatical correctness
Claim 31, line 5, “wall,” should read “wall;” for grammatical correctness
Claim 31, line 7, “opening,” should read “opening;” for grammatical correctness
Claim 36, line 2, “receiver,” should read “receiver;” for grammatical correctness
Claim 36, line 3, “wherein the first sensor comprises” should read as “wherein the first sensor further comprises” for grammatical clarity (when combined with the 35 U.S.C. 112(b) listed below)
Claim 38, line 2, “receiver,” should read “receiver;” for grammatical correctness
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6)	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7)	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8)	Claim 37 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 37 recites the limitation “wherein the optical path does not intersect a central longitudinal axis of the cavity of the cap device” in lines 1-2. While the specification literally states the claim language, the specification fails to explain how the optical path would not intersect a central longitudinal axis of the cavity of the cap device, when claim 36 (upon which claim 37 is dependent) states that “the optical path is perpendicular to a longitudinal axis of the cavity of the cap device”. Therefore, the claim fails to comply with the written description requirement.
9)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


10)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11)	Claims 35-38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation "the sensor carriage comprises at least one of a first transmissive sensor, and an optical sensor" in lines 1-2. However, it is unclear how if the “sensor carriage” is what should comprise at least one of a first transmissive sensor and an optical sensor, or if the “first sensor” of claim 30, line 4 is what should comprise the first transmissive sensor and optical sensor. If taken as written currently, this would require the first sensor and the “at least one of a first transmissive sensor, and an optical sensor” to be separate entities, which is not supported by the specification or drawings. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret "the sensor carriage comprises at least one of a first transmissive sensor, and an optical sensor" as "the first sensor comprises at least one of a first transmissive sensor, and an optical sensor".
Claim 36 recites the limitation "the sensor carriage comprises an optical sensor" in lines 1-2. However, it is unclear how if the “sensor carriage” is what should comprise an optical sensor, or if the “first sensor” of claim 30, line 4 is what should comprise the optical sensor. If taken as written currently, this would require the first sensor and the “an optical sensor” to be separate entities, which is not supported by the specification or drawings. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret "the sensor carriage comprises an optical sensor" as "the first sensor comprises an optical sensor".
Claim 37 recites the limitation “wherein the optical path does not intersect a central longitudinal axis of the cavity of the cap device” in lines 1-2. However, it is unclear how this is to occur, as claim 36 (upon which claim 37 depends) recites “the optical path is perpendicular to a longitudinal axis of the cavity of the cap device”. Therefore, the claim is indefinite.
Claim 37 recites “a central longitudinal axis” in line 2. However, it is unclear if “a central longitudinal axis” is a further recitation of “a longitudinal axis” of claim 36. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a central longitudinal axis” as “the longitudinal axis”.
Claim 38 recites the limitation "the sensor carriage comprises an optical sensor" in lines 1-2. However, it is unclear how if the “sensor carriage” is what should comprise an optical sensor, or if the “first sensor” of claim 30, line 4 is what should comprise the optical sensor. If taken as written currently, this would require the first sensor and the “an optical sensor” to be separate entities, which is not supported by the specification or drawings. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret "the sensor carriage comprises an optical sensor" as "the first sensor comprises an optical sensor"
Claim 40 recites the limitation “the sensor signal of the first sensor” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the sensor signal of the first sensor” as “a sensor signal of the first sensor”.
Claim Rejections - 35 USC § 102
12)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13)	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14)	Claims 30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krulevitch et al. (WO2010098928), hereinafter Krulevitch.
	Regarding claim 30, Krulevitch teaches a liquid delivery system cap device (Fig. 1; 202), the cap device comprising:
	a body (Fig. 2; 208) defining a cavity (internal to Fig. 2; 211) to receive at least a portion of a liquid delivery device (as shown in Fig. 1B); and
	a sensor carriage (Fig. 5; 240) movable within the cavity [Paragraph 0056] and including a first sensor (Fig. 6; 215; [Paragraph 0057, “conductive contacts”]; 214);
	wherein the sensor carriage is movable between a first position and a second position [Paragraph 0057] relative to the cavity while the liquid delivery device is in a fixed position relative to the cavity [Paragraph 0056].
	Regarding claim 33, Krulevitch teaches the cap device of claim 30, wherein the first sensor is configured to output a sensor signal indicative of a physical feature of the liquid delivery device [Paragraph 0056-0057] (wherein “a physical feature of the liquid delivery device” is how much drug will be delivered). 
Claim Rejections - 35 USC § 103
15)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17)	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Cereda et al. (U.S. PGPUB 20160193412), hereinafter Cereda.
	Regarding claim 31, Krulevitch teaches the cap device of claim 30, 
	wherein the cavity is defined by a front wall (wall which defines 211, as shown in Fig. 2) and one or more side walls of the body (as shown in Fig. 2), and the body defines an opening to the cavity (Fig. 2; 211),
	wherein in the first position, the sensor carriage is located proximate the front wall (Examiner interprets the sensor carriage to be located proximate the front wall, as the device is relatively small, making all components proximate to each other); and
	wherein in the second position, the sensor carriage is located proximate the opening (Examiner interprets the sensor carriage to be located proximate the opening, as the device is relatively small, making all components proximate to each other).
	However, Krulevitch fails to teach wherein the cap device of claim 30 further comprises a spring, and wherein the spring is biased to move the sensor carriage from the first position to the second position.
	Cereda teaches a liquid delivery system device, the device comprising:
	a sensor carriage (Fig. 16a; 112);
	wherein the sensor carriage is movable between a first position and a second position (Figs. 16a-d);
	wherein the device further comprising a spring (Fig. 16a; 114);
	wherein the spring is biased to move the sensor carriage from the first position to the second position [Paragraph 0193].
	It would have been obvious to one in ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Krulevitch to include a spring which is biased to move the sensor carriage from the first position to the second position, as it has been shown in the art to be a well-known way of causing movement between parts of a device, as shown by Cereda.
18)	Claims 34-36 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Whalley et al. (U.S. PGPUB 20130310756), hereinafter Whalley.
	Regarding claim 34, Krulevitch teaches the cap device of claim 30, wherein the first sensor is configured to output a sensor signal while the sensor carriage moves between the first position and the second position [Paragraphs 0056-0057], but fails to teach wherein the first sensor is configured to output a sensor signal indicative of a plunger of the liquid delivery device while the sensor carriage moves between the first position and the second position.
	Whalley teaches a liquid delivery system cap device (as shown in Fig. 7), the cap device comprising:
	a body (Fig. 10; 600) defining a cavity (as shown in Fig. 10) configured to receive at least a portion of a liquid delivery device (Fig. 7; 610);
	a first sensor (Fig. 10; 644, 654);
	wherein the first sensor is configured to output a sensor signal indicative of a plunger of the liquid delivery device (Fig. 10; 614) [Paragraph 0062].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Krulevitch to teach wherein the first sensor (specifically the “conductive contacts”) is configured to output a sensor signal indicative of a plunger of the liquid delivery device, as taught by Whalley. Doing so would allow for the production of a unique signal to track the range of dose volumes still left in the liquid delivery device, as taught by Whalley [Paragraph 0058].
	Regarding claim 35, Krulevitch teaches the cap device of claim 30, but fails to teach wherein the first sensor comprises at least one of a first transmissive sensor, and an optical sensor having a first optical emitter aligned with a first optical receiver.
	Whalley teaches a liquid delivery system cap device (as shown in Fig. 7), the cap device comprising:
	a body (Fig. 7; 300) defining a cavity (as shown in Fig. 7) configured to receive at least a portion of a liquid delivery device (Fig. 7; 310);
	a first sensor (Fig. 7; 344, 354);
	wherein the first sensor comprises at least one of a first transmissive sensor, and an optical sensor having a first optical emitter (Fig. 7; 344) aligned with a first optical receiver (Fig. 7; 354) (bold added as emphasis by Examiner to show that only one of the choices presented within the claim is being established within the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Krulevitch to teach wherein the first sensor (specifically the “conductive contacts”) comprises an optical sensor having a first optical emitter aligned with a first optical receiver, as taught by Whalley. Doing so would allow for the production of a unique signal to track the range of dose volumes still left in the liquid delivery device, as taught by Whalley [Paragraph 0058].
	Regarding claim 36, Krulevitch teaches the cap device of claim 30, but fails to teach wherein the first sensor comprises an optical sensor having a first optical emitter aligned with a first optical receiver; and
	wherein the first sensor further comprises an optical path between the first optical emitter and the first optical receiver, and the optical path is perpendicular to a longitudinal axis of the cavity of the cap device.
	Whalley teaches a liquid delivery system cap device (as shown in Fig. 7), the cap device comprising:
	a body (Fig. 7; 300) defining a cavity (as shown in Fig. 7) configured to receive at least a portion of a liquid delivery device (Fig. 7; 310);
	a first sensor (Fig. 7; 344, 354);
	wherein the first sensor comprises an optical sensor having a first optical emitter (Fig. 7; 344) aligned with a first optical receiver (Fig. 7; 354); and
	wherein the first sensor further comprises an optical path (as shown in Annotated Fig. 7-1) between the first optical emitter and the first optical receiver, and the optical path is perpendicular to a longitudinal axis of the cavity of the cap device (as shown in Annotated Fig. 7-1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Krulevitch to teach wherein the first sensor (specifically the “conductive contacts”) comprises an optical sensor having a first optical emitter aligned with a first optical receiver, and wherein the first sensor further comprises an optical path between the first optical emitter and the first optical receiver, and the optical path is perpendicular to a longitudinal axis of the cavity of the cap device, as taught by Whalley. Doing so would allow for the production of a unique signal to track the range of dose volumes still left in the liquid delivery device, as taught by Whalley [Paragraph 0058].

    PNG
    media_image1.png
    707
    535
    media_image1.png
    Greyscale

Annotated Fig. 7-1
Regarding claim 38, Krulevitch teaches the cap device of claim 30, but fails to teach wherein the first sensor comprises an optical sensor having a first optical emitter aligned with a first optical receiver; and
	wherein the sensor carriage comprises a second optical sensor having a second optical emitter aligned with a second optical receiver.
	Whalley teaches a liquid delivery system cap device (as shown in Fig. 7), the cap device comprising:
	a body (Fig. 7; 300) defining a cavity (as shown in Fig. 7) configured to receive at least a portion of a liquid delivery device (Fig. 7; 310);
	a first sensor (Fig. 7; 344, 354);
	wherein the first sensor comprises an optical sensor having a first optical emitter (Fig. 7; 344) aligned with a first optical receiver (Fig. 7; 354); and
	wherein the sensor carriage comprises a second optical sensor having a second optical emitter aligned with a second optical receiver (as shown in Annotated Fig. 7-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Krulevitch to teach wherein the first sensor (specifically the “conductive contacts”) comprises an optical sensor having a first optical emitter aligned with a first optical receiver, and wherein the first sensor further comprises an optical path between the first optical emitter and the first optical receiver, and wherein the sensor carriage comprises a second optical sensor having a second optical emitter aligned with a second optical receiver, as taught by Whalley. Doing so would allow for the production of a unique signal to track the range of dose volumes still left in the liquid delivery device, as taught by Whalley [Paragraph 0058].


    PNG
    media_image2.png
    707
    535
    media_image2.png
    Greyscale

Annotated Fig. 7-2
	Regarding claim 39, Krulevitch in view of Whalley teaches the cap device of claim 38, wherein the first optical emitter is not aligned with the second optical receiver, and the second optical emitter is not aligned with the first optical receiver (as shown in Annotated Fig. 7-2).
	Regarding claim 40, Krulevitch teaches the cap device of claim 30, further comprising a processor (Fig. 6; 270). However, Krulevitch fails to teach wherein the cap device further comprises a position sensor and processor configured to:
	detect a plunger of the liquid delivery device based on a variation in a sensor signal of the first sensor; and
	determine a corresponding position based on a sensor signal output by the position sensor.
	Whalley teaches a liquid delivery system cap device (as shown in Fig. 4), the cap device comprising:
	a body (Fig. 4; 200) defining a cavity (as shown in Fig. 3) configured to receive at least a portion of a liquid delivery device (Fig. 4; 210);
	a first sensor (a “first set” of the combination of 244/254, as shown in Fig. 4); and
	further comprising a positioning sensor (a “second set” of the combination of 244/254, as shown in Fig. 4) and a processor (Fig. 4; 264) configured to:
	detect a plunger of the liquid delivery device based on a variation a sensor signal of the first sensor [Paragraph 0048]; and
	determine a corresponding position based on a sensor signal output by the position sensor [Paragraph 0048, 0057, 0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Krulevitch to further comprise a position sensor and processor configured to: detect a plunger of the liquid delivery device based on a variation in a sensor signal of the first sensor; and determine a corresponding position based on a sensor signal output by the position sensor as taught by Whalley. Doing so would allow for the production of a unique signal to track the range of dose volumes still left in the liquid delivery device, as taught by Whalley [Paragraph 0058].
19)	Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Krulevitch in view of Hautaviita et al. (U.S. PGPUB 20190009032), hereinafter Hautaviita.
	Regarding claim 41, Krulevitch teaches the cap device of claim 30, but fails to teach the cap device of claim 30 further comprising a position sensor, wherein the position sensor includes at least one of: a linear encoder, the linear encoder including a codestrip and an encoder movable along the codestrip; and a rotary encoder, the rotary encoder including a codewheel and an encoder.
	Hautaviita teaches a liquid delivery system device (Fig. 1; 1), the device comprising:
	a position sensor (Fig. 1; 5), wherein the position sensor includes at lease one of:
	a linear encoder, the linear encoder including a codestrip and an encoder movable along the codestrip; and
	a rotary encoder [Paragraph 0092], the rotary encoder including a codewheel (Fig. 12a; 37) and an encoder (Examiner interprets the rotary encoder to include an encoder, as the device is an encoder itself) (bold added as emphasis by Examiner to show that only one of the choices presented within the claim is being established within the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Krulevitch to include the position sensor including a rotary encoder, the rotary encoder including a codewheel and an encoder, as taught by Hautaviita. Doing so would have allowed for further detection of the components movements [Paragraph 0009], thus eliminating potential biases from the first sensor.
Examiner’s Note
20)	Let it stand on the record that Examiner notes there is no prior art rejection for claim 37. However, this does not stand as an admission of Allowability. Examiner will reconsider the prior art after Applicant’s response resolving the 35 U.S.C. 112(a) rejections of claim 37, as written within this current Office Action. (See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)).
Conclusion
21)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783